CERTIFICATE OF INCORPORATION ARTICLE 1 The name of the Company is Aquablue International Iceland ehf. The Company’s registered office is at Solheimar 27, 104 Reykjavik. ARTICLE 2 The objectives of the Company are to run a production facility for beverage and other related operation. ARTICLE 3 The Share Capital of the Company is ISK 500,000. The Shares shall be divided into multiple of 1 krona. Shareholders shall have priority right of purchase of all new shares in direct proportion to their holdings. Only a shareholders’ meeting can decide upon a decrease of the Share Capital. ARTICLE 4 Registration to Share Capital is as follows: Aquablue International, in Canada, ISK 250,000
